Per Curiam.
Victor Van Burén Estill was accused of the crime of burglary. The information was amended to include the charge of conspiracy and prior convictions under the habitual criminal act. He entered a plea of guilty to the burglary charge and thereupon the other charges against him were dismissed. On December 18, 1961, he was sentenced to “not less than six nor more than ten years” in the state penitentiary.
On January 22, 1964, he filed a motion under Colo. R. Crim. P. 35 (b) in which he alleged that the plea of guilty which was entered by him was made under duress and that the trial court did not inquire sufficiently as to his understanding of the nature of the charge before accepting the guilty plea. An extensive evidentiary hearing on the motion was held before a judge other than the one who had accepted the guilty plea. At this hearing there was an abundance of evidence adduced to support the findings of the court to the effect that Estill did, in fact, voluntarily and without being coerced, and also understanding the nature of the charge of burglary, enter the plea of guilty to that charge.
The judgment is affirmed.